                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                                NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         FLORENCIO A. ANSELMO,
                                  11                                                    Case No. 18-01446 BLF (PR)
                                                        Petitioner,
                                  12                                                    JUDGMENT
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     JOSIE GASTELO, Warden,
                                  15                    Respondent.
                                  16

                                  17          For the reasons stated in the order denying the petition for a writ of habeas corpus,
                                  18   judgment is entered in favor of Respondent and against Petitioner
                                  19          IT IS SO ORDERED.
                                  20   Dated: _October 10, 2019_                        ________________________
                                                                                        BETH LABSON FREEMAN
                                  21
                                                                                        United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No. 18-01446 BLF (PR)
                                       JUDGMENT
